448 F.2d 653
Ethel LEVY et al., Plaintiffs-Appellants,v.W. L. NORRED, Director of the Division of Securities forState of Florida, et al., Defendants-Appellees.
No. 71-2079 Summary Calendar.**
United States Court of AppealsFifth Circuit.
Sept. 28, 1971.

Appeal from the United States District Court for the Southern District of Florida; Peter T. Fay, Judge.
Ethel Levy, pro se.
Larry Levy, Asst. Gen. Counsel, Dept. of Banking and Finance, Tallahassee, Fla., for defendants-appellees.
Before BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


**
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966